petition was procedurally barred absent a demonstration of good cause
                and actual prejudice.      See NRS 34.726(1); NRS 34.810(1)(b); NRS
                34.810(3). Based upon our review of the record on appeal, we conclude
                that the district court did not err in dismissing the petition as
                procedurally barred for the reasons discussed below.
                            First, appellant claims that the district court erred in denying
                his claim that he had good cause to file an untimely and successive
                petition because he received ineffective assistance of post-conviction
                counsel. Appellant fails to demonstrate that the district court erred. At
                the time that appellant filed his first post-conviction petition, he was
                statutorily entitled to the appointment of counsel, which meant he was
                entitled to the effective assistance of post-conviction counsel.   See Crump
                v. Warden, 113 Nev. 293, 297 n. 2, 303, 934 P.2d 247, 249 n. 2, 253 (1997)
                (discussing former NRS 177.345(1)). However, appellant previously raised
                this claim in a prior petition in an attempt to overcome the procedural
                bars.   Matylinsky tr. State, Docket No. 38746 (Order of Affirmance,
                September 12, 2002). This court concluded that the claim was
                procedurally barred. Id. Therefore, this claim is barred by the doctrine of
                law of the case.   See Hall v. State, 91 Nev. 314, 535 P.2d 797 (1995).
                Further, appellant's reliance on Martinez v.• Ryan, 566 U.S. , 132 S. Ct.
                1309 (2012) is misplaced. Even assuming Martinez applies to state courts
                and is retroactive, Martinez does not provide good cause because appellant
                was entitled to the effective assistance of counsel for his first post-
                conviction petition as a matter of state law. Therefore, that claim was
                available to be asserted as good cause long before Martinez was decided.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                             Second, appellant claims that the district court erred in
                denying his claim that he had good cause to file an untimely and
                successive petition because he has continuously litigated the
                constitutionality of his conviction. Appellant fails to demonstrate that the
                district court erred. Appellant fails to demonstrate that an impediment
                external to the defense prevented him from filing his claims in a timely
                petition. Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506 (2003).
                Continuous piecemeal litigation is not permitted under our statutory
                scheme, see NRS 34.810(1)(b), (3), and appellant has not demonstrate good
                cause for his failure to raise his claims earlier.
                             Next, appellant claims that this court should consider his
                "motion for good cause to file supplemental petitions for writs of habeas
                corpus," "Petitioner's (189 Supplemental Petition for Writ of Habeas
                Corpus," and "Petitioner's (2nd) Supplemental Petition for Writ of Habeas
                Corpus," which were filed in proper person after counsel was appointed
                and after the motion to dismiss was filed. Appellant fails to identify any
                arguments made in these documents that would be helpful to his claims
                on appeal. Appellant's attempt to incorporate these claims raised below
                without identification of the specific claims, cogent argument, or relevant
                legal authority is improper, and we decline to consider them. See Maresca
                v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987). Further, the district
                court did not err in denying appellant's motion to file these documents.
                See NRS 34.750(5).
                            Finally, appellant claims that this case should be remanded to
                the district court for the district court to make specific factual findings and
                conclusions of law. Our review of the order shows that the district court's

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A
                      order contains sufficient factual findings and conclusions of law, and
                      therefore, a remand is not necessary.
                                  Having concluded that the district court did not err in
                      dismissing the petition as procedurally barred, we
                                  ORDER the judgment of the district court AFFIRMED.




                                                                                   J.



                                                          1.- 0a..4115s.
                                                            0                      J.
                                                         Parraguirre


                                                                                   J.
                                                         Saitta


                      cc: Hon. Patrick Flanagan, District Judge
                           Janet S. Bessemer
                           Attorney General/Carson City
                           Washoe County District Attorney
                           Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                              4
(0) I947A    74e)t0